ASSIGNMENT OF OIL AND GAS LEASE MegaWest Energy Missouri Corp., a wholly owned subsidiary of Petro River Oil Corp. ("Assignor") and Paluca Petroleum, Inc. ("Assignee") agree that: Identity of Lease WHEREAS, Assignor is the owner of a certain number of leases of which a specific land so described, ALL OF THE WEST HALF (W ½) OF SECTION SIXTEEN (16), TOWNSHIP THIRTY FIVE NORTH (35N), RANGE 33 WEST (33W), VERNON COUNTY MISSOURI, consisting of approximately 320 net acres, of an 87.00% NRI, located in Missouri, Grassy Creek, and all equipment, personal property and fixtures thereon (see Exhibit A). The lease agreement that incorporates this land description, titled Release of Certain Oil and Gas Leases and Ratification of Other Oil and Gas Leases, between the Assignor and the original Grantor(s) (see Exhibit B) as executed on the day of July 25th, 2014, covering the real property in the County of Vernon, Missouri.
